726 N.W.2d 416 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brian Lee HILL, Defendant-Appellant.
Docket No. 130546, COA No. 264361.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the motion for reconsideration of this Court's October 27, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I would grant the motion for reconsideration and grant defendant's application for leave to appeal for the reasons set forth in my dissent to the Court's order of October 27, 2006, denying leave to appeal in this case. 477 Mich. 897, 722 N.W.2d 665 (2006). I continue to believe that there is a substantial question whether the Legislature intended in MCL 750.145c(2) to punish persons who download preexisting child pornographic images from the Internet and then burn them onto a CD for personal use as severely as persons who physically coerce children into engaging in sexual activities in order to create pornographic images for sale and profit. Moreover, as I have also set forth, I believe that there are significant legal implications arising from this question for other types of Internet downloading.